DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	Applicant’s response filed 3/25/2022 was received.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Interpretation
2a.	This section was previously provided and is repeated here for convenience.  The text of 35 U.S.C. 112(f) is found in the prior Office Action.  
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

2b.	Claims 11 and 19 each recite, “...means for connecting the electrically insulated heating element of the at least first battery cell spacer to the power source,” the limitation being 
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because this claim limitation(s) is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification (electric connector, electric cables, or wiring – P44 of the PGPUB) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
3.	Claim 1 is objected to given the amendments and their redundancy as emphasized below:
	“…and wherein the at least first battery cell spacer comprises an electrically insulated heating element having an electrical insulation; and 
	wherein the at least first battery cell spacer comprises an insulation material and the insulation serves as the electrical insulation of the heating element.

The claim is simply repeating the same element with different terms that are all utilized for the same entity.  Claims shall be clear and concise (MPEP Article 6).
	Claim 1 is further objected to as it recites the heating element in the last line of the claim which fails to invoke full and proper antecedent basis to the electrically insulated heating element of line 7 of the claim.
	Claims 13 and 14 are objected to as they 1) depend on now-cancelled claim 12 (directly or indirectly), and 2) present a preamble that is not commensurate in scope with any claim within the claim set.  For compact prosecution purposes, claims 13 and 14 will be examined in terms of prior art application as if claim 13 was dependent on claim 19 with appropriate corrections to the preamble/claim in terms of antecedent basis.
	Appropriate correction is required.   

Claim Rejections - 35 USC § 112
4.	The rejections of claims 3 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of the amendments filed. 

5.	Claim 13, and thus dependent claim 14, and claim 14, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As noted in the objection section above, claims 13 and 14 are objected to as they 1)  depend on now-cancelled claim 12 (directly or indirectly), and 2) present a preamble that is not commensurate in scope with any claim within the claim set.  With respect to the latter issue, claims 13 and 14 are indefinite as they present features pertaining to a battery module system, wherein there are no claims presented having a preamble with such a construct.   Accordingly, the claims are indefinite as they do not have a preamble matching the construct of any claim.	Appropriate correction is required.  For compact prosecution purposes, claims 13 and 14 will be examined in terms of prior art application as if claim 13 was dependent on claim 19 with appropriate corrections to the preamble/claim in terms of antecedent basis.

Evidential Reference Section
6.	Carlson et al. (US 2017/0079131) provides evidence that FR4 circuit board material is an electrically insulative glass-reinforced epoxy laminate material. (P18).

Claim Rejections - 35 USC § 102
7.	The rejection of claims 1-3, 7, 9-11, 13, 15-16, and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Fuls (WO 2012/153230) (copy previously provided) is maintained.  
The rejection of claims 4, 12, 16, and 18 under this heading is withdrawn in view of the cancellation of these claims.
	Regarding claim 1, Fuls teaches a battery module for powering propulsion of an electric vehicle [non-limiting, intended use language although taught by Fuls –page 1, lines 14-17 (“P1/L14-15”), P2/L4-15], the battery module comprising (Figs. 1-6): 
at least a first battery cell 3 (or 3a); and
at least a first electrical resistance heater panel (4, 5) (“battery cell spacer”) arranged
adjacent to the at least first battery cell (3 or 3a);
wherein an extension area of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) extends over at least a portion of an extension area of the at least first battery cell (3 or 3a), and wherein the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) comprises an electrically insulated heating element (4, 5) having support layer 4 (“an electrical insulation”)  (i.e., P8/L13- P9/L11:  support layer 4 is electrically insulating and specifically may be standard printed circuit board stock including convention FR4 printed circuit board that supports sinuous electrical conductor heating element 5 on the surface thereof – P8/L13- P9/L11); 
wherein the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) comprises an insulation material (support layer 4) that is electrically insulating and specifically may be standard printed circuit board stock including convention FR4 printed circuit board) and the insulation material of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) serves as the electrical insulation of the [electrically insulated] heating element 5 (P5/L1-4; P8/L13-20; P13/L5-7; not limited to full disclosure).
Figures 2-4 of Fuls are reproduced below for convenience:

    PNG
    media_image1.png
    540
    594
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    444
    322
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    435
    543
    media_image3.png
    Greyscale

Regarding claim 2, Fuls teaches the battery module according to claim 1, further comprising at least a second battery cell (3 or 3a) arranged in parallel with the at least first battery cell, wherein the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) is arranged intermediate the at least first battery cell and the at least second battery cell (Figs. 2-3; P4/L28-32).
Regarding claim 3, Fuls teaches wherein the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) isolates the at least first battery cell from the at least second battery cell given its construct in which there is at least one electrically insulating support layer 4 present between the cells that is part of the at least first electrical resistance heater panel (4, 5)  (“battery cell spacer”) (P5/L1-4; P8/L13-20).
Regarding claim 7, Fuls teaches wherein the electrically insulated heating element is a resistive heating element (P7/L1-4), which comprises a printed circuit board 4 (“electrical insulation/insulation material) having a sinuous electrical conductor formed to serve as the electrically conductive heating element 5 on the surface of an electrically insulating support panel (P8/L13-20) as illustrated in Fig. 4 (P8/L22-29) and reads on a “laminate resistive heater” as claimed.  
Regarding claim 9, Fuls teaches wherein the electrically insulated heating element of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) extends over at least 50% of the extension area of the at least first battery cell (Fuls teaches that the heater panel spans the full extent of the cells to ensure a uniform heat transfer to the cells – P13/L5-8; see also P4/L28-32; also clearly illustrated in Figs. 2-4).
Regarding claim 10, Fuls teaches the thickness of the printed circuit board 4 may be 0.3 mm thick which can be reduced even further by removing the copper on the opposing side (P9/2-11).  Note the heating element 5 may be copper is taught as having a thickness of 35 μm (P8/L25-29).  Accordingly, Fuls teaches that a thickness of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”), in a direction perpendicular to the extension area of the at least first battery cell spacer, is “less than 1.5 mm.”    "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is 'anticipated' if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original); MPEP §  2131.03.
Regarding claim 11, Fuls teaches wherein the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) comprises means to connect the electrically insulated heating element to a power source (P5/6-8, 28-31; contacts 6 as illustrated in Fig. 4; contacts 22 in Fig. 6 (P11/L12-23).
Regarding claim 15, Fuls teaches a battery pack comprising one or more battery modules according to claim 1 (entire disclosure).   It is noted that the since the claim only requires “one or more battery modules,” the single battery module described in claim 1 meets the claim.  Furthermore, the “battery module” of the instant claim set is such that it may only include a first battery cell.  Thus, the “battery module” of Fuls could be a single cell 3, with “the battery pack” being the cell stack 2.  Alternatively, the “battery module” of Fuls could be cell stack 2, with the “battery pack” being the module 1 (Fig. 1).
Regarding claim 19, Fuls teaches a battery pack comprising:
a battery module for powering propulsion of an electric vehicle [non-limiting, intended use language although taught by Fuls –page 1, lines 14-17 (“P1/L14-15”), P2/L4-15], the battery module comprising (Figs. 1-6): 
at least a first battery cell 3 (or 3a); and
at least a first electrical resistance heater panel (4, 5) (“battery cell spacer”) arranged
adjacent to the at least first battery cell (3 or 3a);
wherein an extension area of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) extends over at least a portion of an extension area of the at least first battery cell (3 or 3a), and wherein the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) comprises an electrically insulated heating element (4, 5) having support layer 4 (“an electrical insulation”)  (i.e., P8/L13- P9/L11:  support layer 4 is electrically insulating and specifically may be standard printed circuit board stock including convention FR4 printed circuit board that supports sinuous electrical conductor heating element 5 on the surface thereof – P8/L13- P9/L11); 
wherein the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) comprises an insulation material (support layer 4) that is electrically insulating and specifically may be standard printed circuit board stock including convention FR4 printed circuit board) and the insulation material of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) serves as the electrical insulation of the [electrically insulated] heating element 5 (P5/L1-4; P8/L13-20; P13/L5-7; not limited to full disclosure); and 
a “battery module system” comprising 15BK File No. POLPO105PUSA Client File No. P2708USOO 
an electrical supply (“power source”) to enable heating of the electrically insulated heating element of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) (P6/L15-21; see also P6/L23-32 in which other cells or cell stacks with excess energy may be used to heat the panels); and 
means for connecting the electrically insulated heating element of the at least first battery cell spacer to the power source (P5/6-8, 28-31; contacts 6 as illustrated in Fig. 4; contacts 22 in Fig. 6 (P11/L12-23).
Regarding claim 13, [Fuls teaches the [battery pack] according to claim 19, wherein the battery module system comprises the electrical supply (“power source”) to enable heating of the electrically insulated heating element of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) (P6/L15-21) which is alternative to another embodiment (P6/L23-32) in which other cells or cell stacks with excess energy may be used to heat the panels).  Accordingly, the electrical supply (“power source”) is intrinsically considered to be “located outside of the battery module” as it is not clear how it could possibly be located inside of the battery module.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  


Claim Rejections - 35 USC § 103
8.	The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Fuls (WO 2012/153230) as applied to at least claim 1 above, and further in view of Stroeks et al. (US 2012/0024577) is maintained.
Regarding claim 5, Fuls teaches wherein the at least the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) comprises at least one electrically insulating support panel that may be a printed circuit board component 4 with the example of FR4 (see the rejection of claim 4).  
Fuls fails to explicitly teaches that the insulation material comprises a polymer film as claimed.  The use of a polymer film for a printed circuit board insulating substrate material is a well-known technique, wherein Stroeks teaches analogous art of polymer films for use in electrical applications and in particular to polymer films that be used as a carrier/substrate in printed circuit board applications that is made of a cheap material with high temperature resistance, good dimensional stability, good dielectric properties, uniformity, and is produced in an environmentally friendlier way (P12-13). 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to look to known options for the at least one electrically insulating support panel that may be a printed circuit board component 4 and select a polymer film as taught by Stroeks given the advantages of such a film as taught by Stroeks (P12).  
Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  Accordingly, the selection of a known type of material (polymer film as taught by Stroeks) for the printed circuit board component 4 of Fuls is held as further obvious in view of such case law.  See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).

9.	The rejection of claims 5 and 8 under 35 U.S.C. 103 as being unpatentable over Fuls (WO 2012/153230) as applied to at least claim 1 above, and further in view of Johnson, Sr. (US 4,798,936) is maintained.
The rejection as applied to claim 6 is withdrawn in view of the cancellation thereof.
Regarding claim 5, Fuls teaches wherein the at least the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) comprises at least one electrically insulating support panel that may be a printed circuit board component 4 comprised of an insulation material with the example of FR4. 
Fuls fails to teach that the insulation material/electrical insulation comprises a polymer film; however, it is a known design in the prior art of electric resistive heaters 10 to embed the layer of resistive material 30 in a layer of electrical insulating material 32 such as Mylar or polyethylene (i.e., a polymer film) as taught by Johnson, Sr. (C4/L36-40), thereby providing the predictable results of protecting both the resistive material 30 from the environment and a user from the conducting resistive material 30.  Figures 4-6 of Johnson, Sr. are reproduced below for convenience:

    PNG
    media_image4.png
    434
    639
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    639
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to to select as the insulating material 4 of Fuls that of a polymer film as also taught by Johnson, Sr. (C4/L36-40) given the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144.07; Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)).  See also In re Leshin,  277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); and Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).
Regarding claim 8, Fuls teaches wherein the resistive heating element comprises a metal material resistive heater (copper is exemplified) – P9/L1-11. Fuls fails to teach there are plural metal material heaters (i.e., “comprises metal material resistive heaters”); however, Johnson, Sr. teaches analogous art of resistive metal material heats (aluminum is taught – C4/L36-40), and the embodiment shown in Fig. 4 in which there are “a plurality of electrically resistive paths which are connected in parallel to one another and form a grid-like pattern,” wherein the pattern ensures the most even distribution of heat (C5/L6-11).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to modify the electrically insulated heating element of Fuls comprised of a metal material resistive heater 5 to include a plurality thereof  in order to provide the most even distribution of heat as taught by Johnson, Sr. (C5/L6-11).

10.	The rejection of claims 13 and 14 under 35 U.S.C. 103 as being unpatentable over Fuls (WO 2012/153230) as applied to at least claim [19] above, and further in view of Campf (US 5,986,243) is maintained.  It is noted that the rejection of claim 13 is an alternative rejection to the one above.
Regarding claim 13,  [Fuls teaches the [battery pack] according to claim 19, wherein the battery module system comprises the electrical supply (“power source”) to enable heating of the electrically insulated heating element of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) (P6/L15-21) which is alternative to another embodiment (P6/L23-32) in which other cells or cell stacks with excess energy may be used to heat the panels).  Accordingly, the electrical supply (“power source”) is intrinsically considered to be “located outside of the battery module” as it is not clear how it could possibly be located inside of the battery module.  A reference which is silent about a claimed invention’s features is inherently anticipatory if the missing feature is necessarily present in that which is described in the reference.  Inherency is not established by probabilities or possibilities.  In re Robertson, 49 USPQ2d 1949 (1999).  
Alternatively, Campf teaches analogous art of providing a power source (batteries 84 within power pack 16) to a resistive heater 10 in the arrangement shown below (Fig. 1) with the power pack 16 located outside relative to the heater 10, and in the form of a 12 V battery (C3/L17-C4/L61; full disclosure):

    PNG
    media_image6.png
    555
    592
    media_image6.png
    Greyscale

Adopting this known power source and configuration thereof as taught by Campf for the electrical supply (“power source”) of Fuls to power the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) of Fuls provides a known, appropriate power source to power an analogous resistive heater 10 and provides for the selected power source  (batteries 84 within power pack 16) to be located outside the battery module of Fuls.  The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to look to a known electrical supply (“power source”) and configuration thereof such as that of Campf and apply it as electrical supply (“power source”) of Fuls in order to provide a means and configuration to power the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) (P6/L15-21) of Fuls.
Regarding claim 14, Fuls as modified by Campf teaches wherein the power source comprises a 12V battery system (C4/L55-61).  
Furthermore, it would be entirely obvious to select an appropriately rated power source to provide the needed power to the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”) such that it may provide the desired heat to the battery module, wherein the desired heat rating, subsequent design of the at least first electrical resistance heater panel (4, 5) (“battery cell spacer”), and necessary power source would be well within the ambit of one of ordinary skill in the art and are simply general design parameters of the system.  

11.	The rejection of claims 17 and 20 under 35 U.S.C. 103 as being unpatentable over Fuls (WO 2012/153230) as applied to at least claims 1, 12, and 19 above is maintained.  
Claim 8 is also/alternatively rejected under this heading given its change in claim dependency.
	The rejection of claim 18 under this heading is withdrawn in view of the cancellation thereof.
Regarding claim 8, Fuls teaches wherein the resistive heating element comprises a metal material resistive heater (copper is exemplified) – P9/L1-11.   Fuls fails to teach there are plural metal material heaters (i.e., “comprises metal material resistive heaters”); however, the court has held that that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (MPEP 2144.04).  
Thus, it is considered an obvious expedient to duplicate the metal material resistive heater 5 such that there are a plurality of metal material resistive heaters on the panel 4 in order to provide a given heat distribution pattern and/or desired heating amount/effect of the resistance heater panel (4, 5) (“battery cell spacer”).
Regarding claims 17 and 20, Fuls teaches “…the invention relates to a lithium ion cell stack and battery module for an electric vehicle having an integrated heater..” (C1/L14-15) and describes the issues associated with a traction battery (i.e., electric vehicle batteries) for the performance of the relevant vehicle under cold temperatures utilizing a traction battery (C2/L4-17).   Fuls does not explicitly state that there is an electric vehicle comprising the battery module (claim 1), battery module system (claim 12), or battery pack (claim 19); however, Fuls explicitly teaches this is the intended purpose of the invention (C1/L14-15).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to incorporate the battery module (claim 1), battery module system (claim 12), or battery pack (claim 19) within an electric vehicle given Fuls 
explicitly teaches this is the intended purpose of the invention (C1/L14-15).  

Response to Arguments
12.	Applicant's arguments filed 3/25/2022 with respect to the prior art rejections previously made have been fully considered but they are not persuasive. Applicant’s principal arguments are reproduced below with subsequent Examiner response sections that are respectfully submitted.
	1) The Applicant respectfully traverses the Examiner's rejections of claims 1-3, 5, 7-11, 13- 15, 17, 19, and 20 under §102(a)(1) and §103 for the reasons set forth in detail below.5 
Serial No. 16/927,206 	The Fuls reference is directed to a cell stack and battery module with integrated heater and heater panels therefor. The Examiner acknowledges that Fuls fails to teach features of now- canceled dependent claim 6 which have been incorporated into independent claim 1. Instead, the Examiner contends that the Johnson reference discloses such features. (See, e.g., Office Action, 1/10/22, p. 14.) 

Response:  Applicant contends that the amendments to claim 1 incorporate the features of claim 6 as previously presented; however, this is not correct.  Claim 6 as previously presented and examined is reproduced below:

    PNG
    media_image7.png
    97
    647
    media_image7.png
    Greyscale

The features of claim 6 are not provided to amended claim 1, wherein amended claim 1 is fully anticipated by Fuls as detailed in the updated rejection of record.  
	2) The Johnson reference is directed to a waterbed heater. As a result, Johnson does not appear to be analogous art to the Applicant's claimed invention because Johnson is neither directed to the same field of endeavor nor reasonably pertinent to the problems addressed by the Applicant's claimed invention, including improved quick heating systems to enable a battery electric vehicle to be operational within a reasonable time from the onset of heating of the batteries. (See, e.g., Specification, ¶[0006].) Consequently, one of ordinary skill in the art would Serial No. 16/927,206Atty. Dkt. No. POLP0105PUSAReply to Office Action of January 10, 2022not be motivated to look to the teachings of Johnson to address those problems. (See, e.g., MPEP 2141.01(a).) 
Moreover, those portions of Fuls cited by the Examiner appear to disclose an electrically insulating support panel having an electrically conductive heating element on a surface thereof. (See, e.g., Fuls, 1:14-17, 2:4-15, 5:1-4, 8:13-20, 13:5-7, Figures 1-6.) Those portions of Johnson cited by the Examiner appear to disclose a heater comprising a layer of resistive material embedded in a layer of electrically insulating material. (See, e.g., Johnson, 4:36-40, Figures 4- 6.) As a result, even if the teachings of the Fuls and Johnson reference may be properly combined, which the Applicant does not concede, it appears that any combination of those references would merely result in the support panel of Fuls with the heater of Johnson on the surface thereof in place of the heating element of Fuls. 
Thus, the cited portions of Fuls and Johnson do not appear to teach or suggest the independent claim 1 features of "wherein the at least first battery cell spacer comprises an insulation material and the insulation material of the at least first battery cell spacer serves as the electrical insulation of the heating element." In such a fashion, the first battery cell spacer of the Applicant's claimed invention provides a dual function in both providing insulation for the first battery cell (e.g., between the first battery cell and a second battery cell), as well as enabling heating of the first battery cell (and/or a second battery cell) when the electrically insulated heating element is connected to a power source. (See, e.g., Specification, ¶[0029].) Because neither Fuls nor Johnson teaches or suggests at least the above-noted features of independent claim 1, any combination of those reference would fail to result in the Applicant's claimed invention as recited therein. Accordingly, reconsideration of the Examiner's rejection of now-canceled dependent claim 6 under §103 is respectfully requested, as that rejection now relates to independent claim 1. 
Independent claim 19 includes features similar to those of independent claim 1. As a result, for reasons similar to those set forth above concerning independent claim 1, the Applicant believes that independent claim 19 also not anticipated by the Fuls reference or rendered obvious by any combination of the Fuls and Johnson references. Accordingly, reconsideration of the Examiner's rejection of independent claim 19 is also respectfully requested. 

7 	Response:  The above arguments are moot because claim 1 is fully anticipated by Fuls.   
Arguendo, even if the features of prior claim 6 were to be included within claim 1, the above arguments pertaining to Johnson as not being analogous art are not persuasive given the following section of MPEP 2141.01(a) with added Examiner emphasis:
In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103  , the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art  to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.

The primary reference to Fuls is drawn to a battery module including an electrically insulated heating element and fully anticipates the subject matter presented in claim 1.  The claimed features relied upon for within the Johnson reference are features drawn to the electrically insulated heating element, wherein Johnson teaches prior art in the field of electric resistive heaters with Johnson describing the field of the invention as including flexible laminated heating pad having an associated temperature control unit (C1/L5-10).  Accordingly, the Johnson reference is reasonably pertinent to the problem faced by the inventor, which is the design and selection of materials for the electrically insulated heating element.  

Conclusion
13.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated here:
	Bauer et al. (US 2021/0075072) – elements 6 are electric heating elements between battery cells 2:

    PNG
    media_image8.png
    410
    412
    media_image8.png
    Greyscale

Daniel et al. (US 2013/0108896) – Fig. 1 below shows element 14 which is an electric heater located between cells (See also Fig. 2):

    PNG
    media_image9.png
    455
    599
    media_image9.png
    Greyscale

Moriura et al. (US 2020/0350535) teaches the following electrical heating configuration:

    PNG
    media_image10.png
    398
    456
    media_image10.png
    Greyscale

Li et al. (US 2017/0256832):

    PNG
    media_image11.png
    259
    562
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    244
    510
    media_image12.png
    Greyscale

Kim et al. (US 2015/0144614):

    PNG
    media_image13.png
    421
    483
    media_image13.png
    Greyscale

Kodama et al. (US 2014/0079967): 

    PNG
    media_image14.png
    254
    598
    media_image14.png
    Greyscale

Hilligloss et al. (US 2018/0205055) - (element 24 is a heating element):

    PNG
    media_image15.png
    540
    543
    media_image15.png
    Greyscale

Kritzer et al. (US 2012/0219839):

    PNG
    media_image16.png
    522
    572
    media_image16.png
    Greyscale

See also Gross (US 2014/0287293); Sutherland et al. (US 2017/0338534); and Xiao et al. (US 2019/0097205).
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/Primary Examiner, Art Unit 1729